 52DECISIONSOF NATIONALLABOR RELATIONS BOARDBlackman-Uhler Chemical Division-Synalloy Corpo-ration and International Molders&AlliedWorkersUnion,AFL-CIO-CLC. Cases 11-CA-5800 and11-RC-3936August 29, 1975DECISION AND ORDERBy CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn April 23, 1975, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding.' Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the attached Decision inlight of the exceptions and brief and has decided toaffirm the rulings, findings,2 and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders in Case 11-CA-5800 that the Respondent,Blackman-Uhler Chemical Division-Synalloy Cor-poration, Spartanburg, South Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order.IT IS FURTHER ORDERED in Case 11-RC-3936 thatthe Regional Director for Region 11 shall open andcount the ballots of Cynthia Holcomb, Brenda Tay-lor,Carolyn Pugh, Vivian Coggins, Cynthia Dodkin,and Raymond Roberts. Therefore, the Regional Di-rector shall cause to be served on the parties a re-vised tally of ballots including therein the count ofthe above-mentioned ballots, and shall issue the ap-propriate certification.IThe Boardissued an Order Directing Hearing on March24, 1975 (217NLRB No. 7).2The Respondenthas exceptedto certaincredibilityfindingsmade by theAdministrativeLaw Judge. It is the Board's establishedpolicy not to over-rule an Administrative Law Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products,Inc, 91NLRB 544 (1950), enfd 188 F.2d 362 (C.A 3, 1951). We have carefullyexamined the record and find no basis for reversing his findingsDECISIONFRANK H. ITKIN, Administrative Law Judge. These con-solidated cases were tried before me on November 25, 26,and 27, 1974, at Spartanburg, South Carolina. Unfair laborpractice charges were filed by the Union on July 15 andwere amended on October 16, 1974, in Case 11-CA-5800.An unfair labor practice complaint issued on September 30and was amended on October 21, 1974. The Board's Re-gional Director for Region 11 issued a Report on Chal-lenges andObjections, Direction and Order ConsolidatingCases,dated November 7, 1974, in Case 11-RC-3936. TheRegional Director ordered that Cases I1-CA-5800 and 1 I-RC-3936 be consolidated for the purpose of hearing, rul-ing, and decision with respect to the issues raised pertain-ing to 11 challenged ballots in the related representationproceeding.SeeBlackman-Uhler ChemicalDivision-Synal-loyCorporation,217 NLRB No. 7 (1975). The principalissues raisedin the unfair labor practice proceeding (Case1l-CA-5800) are whether Respondent Company violatedSection 8(a)(1) and (3) of the National Labor Relations Actby coercively interrogating employees about union activi-ties;by warning and threatening employees with reprisalsbecause of their union activities; by granting employees awage increase in an attempt to undermine employee sup-port of the Union; and by discharging employees VivianCoggins,Carolyn Pugh, Lynn Carnes, Brenda Taylor,Cynthia Dodkin, and Cynthia Holcomb on July 12, 1974,in order to discourage employee union activities. With re-spect to the issues raised in the related representation pro-ceeding (Case I I-RC-3936), 5 of the 11 persons whose bal-lots were challenged I are also alleged to be discriminateesin Case 11-CA-5800 and the pertinent evidence and con-tentions are discussed below. Two of the persons whoseballots were challenged 2 are, as stipulated before me, noteligible to vote in the representation proceeding and, there-fore, the challenges to their ballots are sustained. The evi-dence and contentions pertaining to the remaining fourpersons whose ballots were challenged 3 are treated in sec-tion IV,infra.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed byall counsel, I make the following findings of fact and con-clusions of law:FINDINGS OF FACT1.INTRODUCTION; JURISDICTIONRespondent Company, a South Carolina corporationwith facilities in Spartanburg, South Carolina,is engagedin the manufacture of dye stuffs, pigments, and intermedi-aries. During the prior 12-month period, Respondent Com-pany received goods and materials valued in excess of$50,000 which were transported directly from outside ofSouth Carolina. I find and conclude that RespondentCompany is an employer engaged in commerce within theiHolcomb,Taylor,Dodkin, Pugh, and CogginsAlexander Nichols and Jerry Crocker.iRobert Walker,FloydMorton, Raymond Roberts, and Debbie Peeler.220 NLRB No. 14 BLACKMAN-UHLER CHEMICAL DIVISION53meaning of Section 2(6) and (7) of the Act. And I find andconclude that the Charging Party-Petitioner, as stipulated,is a labor organization within the meaning of Section 2(5)of the Act.H. THE UNION ATTEMPTS TO ORGANIZE THE COMPANY'SEMPLOYEES;MANAGEMENT'S CONDUCT DURING THEORGANIZATIONAL CAMPAIGNA. The Employees Sign Union Cards and Attend UnionMeetings;Management Questions EmployeesEmployee Carolyn Pugh testified that, prior to her layoffon July 12, 1974, she worked as a technician in RespondentCompany'scustomerservice laboratory. Pugh attended thefirst union meeting onJune 12, 1974; she signed a unioncard and solicited her coworkers to sign union cards.Pugh's immediatesupervisor is Charlotte Vassey. TheCompany's plant managerisKenneth Foster. Pugh re-called that about June 26, 1974, Plant Manager Fostercalled employee Pugh into his office. Only Foster and Pughwere present. Pugh testified:He [Foster] said he had heard that there was sometrouble down in Customer Service Lab and did I[Pugh] know what the trouble was; that he felt like Iknew what it was, and he asked me, if I-didn't I likemy supervisor, or would [I] rather work for a man.And I told him I would rather work for a man. And hetold me that he thought I knew a lot more than I leton.And some day that job would be vacant, mysupervisor's job, and that if I knew I was going to getit,would I still think a man would be better. And Isaid I thought he would.Employee Catherine Wease is employed by RespondentCompany as a secretary in the customer service laboratory.Vassey is her supervisor. Wease recalled that about July 10,1974, Plant Manager Foster called her into his office.Wease explained:He [Foster] called me [Wease] into his office about 2or 2:30, which is the first time he has ever called meinto his office . . . he said it was just routine checkingon Company policy,was Isatisfied with my job... .And thenhe went onto say that he knew that therewas trouble within our Lab and within the plant andthat there was two departments that the trouble wasnot in and that there was between three to five trou-blemakers in ourLab and that those people had to bedealt with and the unrest had to be straightened out.... And he went on to say that the middlemancould be hurt if he stayed in the middle.Wease recalledthat shortly thereafter, about July 17, in theplant parking lot,Foster againtalked to her,... about the middleman being hurt and that I[Wease] should speak out my opinion because my fel-low workmateswere speakingout theirs and I shouldtalk them down; referring that I was against theUnion.Employee Lynn Carnes, prior to her layoff on July 12,1974, workedas a technicianin the customer service labo-ratory.She signeda union card and attended the unionmeeting in June 1974. Carnes related how she asked co-worker Carolyn Estler "if she [Estler] wanted to sign a card.." 4 Estler refused and said that "once before theUnion had tried to come into the plant . . . "; that " .. .her [Estler's] name got into it before and she didn't wanther name in it again . . . "; that " . . . she [Estler] wasgoing to do something about it before it got started thistime . . . "; and that " . . . she [Estler] was going to talk toMrs.Vassey.... " Estler was observed going intoVassey's office.Estler,after speaking with Vassey inVassey's office, related to Carnes that Estler had "told[Vassey] about the Union being started, trying to get start-ed down there.... " 5Employee Cynthia Holcomb testified that during lateJune 1974, in the customer service laboratory, Plant Man-ager Foster asked employees: ". . . when is this Uniongoing to get off the ground" or "when is the Union going toget started." There was no response by the employees tothis question. Employee Cynthia Dodkin, also employed inthe customer service laboratory prior to her layoff on July12, recalled that Plant Manager Foster asked employees inthe customer service laboratory during late June 1974:"... I wonder when the Union is going to get goingstrong."Plant Manager Foster, although generally denying vari-ous statements attributed to him by the employee witness-es, acknowledged that about June 26, 1974, he spoke withemployee Pugh in his office. Foster testified:... we had some difficulty around the plant off andon for some time; generally, when we had unrest orproblems, I [Foster] had resorted to the mechanism ofinterviews to attempt to do something about the prob-lems.... So, I interviewed several, two or three ofthe girls, in the Service Laboratory as to what theirproblem was; in terms of why they were malcontent.Foster claimed that he asked the interviewed employees"... what their opinion of their supervisors were; whattheir opinions of their working conditions . . . [and] payscales were;but in no case did I ask them about a Union ormention a Union.... " However, as Foster acknowl-edged, he had been informedearlier,about June 20, thatthere was union activity in the plant. Foster specificallyrecalled that about June 20 employee Kenneth Hutchinshad revealed to him that there was union activity in theplant. Foster then questioned his supervisors "if they hadheard anything about Union activity." Thereafter, betweenJune 20 and June 27, Supervisor Vassey apprised Foster"that one of the girls told her [Vassey] about the activity inthe Service Laboratory." As Foster explained: ". . . [Vas-sey] told me that one of her girls had told her that therewas Union activity." Supervisor Vassey, although presentat the hearing, did not testify.64 Estler isalso spelled in the recordas Easter5As discussedinfra,CompanyPresidentErwin Thorntonacknowledged,in effect, that Supervisor Vassey hadrelated information to him about em-ployee union activities and that Vassey had learnedthis information fromemployee Estler6 The Unionfiled a representationpetition in Case I I-RC-3936 on July18, 1974. A Stipulation for Certification Upon ConsentElection was ap-Continued 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Company Lays Off Six Employeesin the CustomerService Laboratory and GrantsRemainingEmployees a PayRaiseErwin Thornton, Respondent Company's president, ac-knowledged that about June 23 or 24, 1974,. I [Thornton] was told by Mr. Foster that we hadUnion activity in the Customer Service Lab, and thenIwas told by Mrs. Vassey that we also had Unionactivity in the Customer Service Lab. . . . Mrs. Vas-sey indicated to me that the number was probablysubstantial,engaged in the activity.Thornton recalled that Vassey had mentioned to him "thename of the lady that informed [Vassey]" about the unionactivity;the informant was employee Estler(see subsectionA, supra).When asked if any names of employees in thecustomer service laboratory were revealed during this con-versationwith Vassey, Thornton could not "recall any spe-cifics." Vassey, as stated, did not testify.On Friday, July 12, 1974, between 2:30 and 3 p.m., cus-tomer service laboratory employees Coggins, Pugh, Carnes,Taylor,Dodkin, and Holcomb were called into Vassey'soffice one at a time and told by Vassey that they werebeing laidoff.Theemployees had been given no advancenotice of the layoff and were not permitted to finish theirshift,which was to end at 5 p.m. that day. Plant ManagerFoster claimed that he first learned of the decision to layoff the employees on Thursday, July 11. Company Presi-dent Thornton claimed that it was his decision "to termi-nate the services of the ladies in the Laboratory."... because I had to cut overhead and we didn't needthat many employees in the Customer Service Lab.Thornton asserted that he"had to cut overhead" "becauseof the decline in the use of cotton. For at least the prior twoyears, we had an earning slide." However, Thornton alsotestified:Q. Now, on this day of July 12, 1974, when you termi-nated the services of the Lab employees, I believeyour testimony was that you didn't have work forthem to do. Would you give us some background onthat?A. Well, our Customer Service Lab is a promotionaltype laboratory, it is run for the salespeople, as pre-vious testimony had disclosed. The salespeoplebring requisitions in and that's the main function ofthis laboratory to serve those requisitions.About a month prior to July 12, maybe five weeks,I had told our Vice-President of Sales that I wantedhim to pull our salespeople in from selling any moreBucrons or getting any more new customers and I alsolimited him to certain colors because of our produc-proved bythe RegionalDirector on August 16. A Board-conductedelectionwas held on September12.Of approximately 120 eligible voters, 53 voteswere for Petitioner, 49 were against the participatinglabor organization, andthere were,as stated, I I challenged ballots, which include 5 of the 6 allegeddiscnmmateestion problem. We were beginning to run into very em-barrassing situations with new customers who we cul-tivated because they were ordering and we weren'table to supply because of our production lag; andwe'd been fighting this production lag for approxi-mately a year trying to overcome it and each monthwe thought, "well, next month is it," but the nextmonth never came.Unfortunately in April of '73, I had made a pro-jection and a commitment to my Board of Directorsthat by July 1 of '73, that we would have enoughequipment installed to begin producing Bucrons at therate of five million dollars annually, sir. Well, July 1 of'74 came around and we were still producing at some-where under two million although we could have easi-ly sold five or six million; but it was simply a problemof production problems and at that pointin Bucrons,too many sales.Thornton further claimed:We were so far out-stripping our production that wecouldn't fill customer's orders, our back order liststayed too long all the time.•*sWell, the Service Lab, as I said, is a promotional labo-ratory; it serves no production function and since weneeded production at the time we didn't need promo-tion, I could not lay off production workers, or termi-nate production workers, so I had to cut back in theone area that at the time we didn't need, which wasmore promotion, because our sales were already muchbetter than production.Prior to July 12, 1974, there had been no layoffs atRespondent's plant for some 10 years. And, following theJuly 12 layoff of the six customer service laboratory em-ployees, there were no layoffs for over 3 months.Thornton acknowledged that only employees in the cus-tomer service laboratory were laid off on July 12 and, im-mediately after their layoff,Mrs. Vassey and I [Thornton] consulted . . . and feltthat probably the employees that would be remainingcertainly would haveto assume a littlebitmore workthan they had been doing and that they deserved moremoney.A pay raise was then given to the remaining five or sixworkers in the customer service laboratory. The pay raiseranged from $5 to $15 per week for each remaining cus-tomer service employee.In addition to the foregoing testimony, the six employeesrelated the events attending their July 12 layoff. EmployeeDodkin had started working for the Company in Novem-ber 1972. She had received a pay raise about January 1974and another raise a few weeks prior to her layoff. Dodkinrecalled:The morning that we were laid off we went in and gotour checks as usual and she [Vassey] informed us thatwe were going to have to sign our time cards . . .because she was going on vacation early next week BLACKMAN-UHLER CHEMICAL DIVISION.... And then,that afternoon, when we came backfrom lunch,she called us in, one by one,starting withthe lowest in seniority,and laid us off... .Dodkin received her regular salary check that morningand, in the afternoon,she received a severance check, afinal salary check, and a vacation paycheck. Dodkin andthe five other employees were not permitted to finish theirshift that day.Dodkin noted that employees in theCompany's nearby disperse laboratory, with less senioritythan the laid-off workers, were not laid off. Dodkin testi-fied that various "duties" performed by the employees inthe disperse laboratory are "similar" to "duties" performedby employees in the customer service laboratory?Ruth Austin, an employee in the customer service labo-ratory who was not laid off, recalled that "the day they laidoff the girls,she [Vassey]told us that we would all get araise. . ."and the raise"began the next week."Austinreceived a $15 weekly increase.Austin also testified, inpart:She [Vassey]said,now some of this work will have tobe taken out of this department... .Further, Austin observed that, following the layoff,We had a lot of work transferred over to Pigment [la-boratory] that we would ordinarily have done in ourLab, but not that was Customer Service work.And, according to Austin, before the July 12 layoff, Vassey"stayed in [her] office." However, after the layoff, Vasseywas observed"out on the bench"performing rank-and-filework. Austin claimed that work performed in the nearbydisperse laboratory is "exactly the same thing" as per-formed in the customer servicelaboratory;however, asstated, there were no layoffs in the disperse laboratory.7Employee Carnes, who started working forthe Company aboutSeptem-ber 1972,testified to the same general effect.She attended a union meetingin June 1974 and signed a union card.She too claimed that employees in thedisperselaboratory,with less seniority than the laid-off customer servicelaboratoryworkers, were performing"similar" work and were not affectedby this layoff. Carneshad received pay raisesin January 1974 and a fewweeksprior to her layoff.Employee Coggins, who started working forthe CompanyinAugust1972, had signed a union card.She too had received a pay raise a few weeksbefore herJuly 12 layoff.Coggins claimed thatwork performed by person-nel in the disperselaboratorywas "similar" to work performed by the laid-off employees who, in some instances, had greater seniority.Employee Hol-comb,who also signed a union card duringJune 1974, further corroboratedthe above testimony.Employee Pugh,who started workingfor the Companyabout December1971, asked Vasseyon July 12, 1974, ". .if there was any chance of beingrecalled within the next few months... " Vassey,as Pugh testified, re-sponded:". . . she [Vassey]didn't see any way that I [Pugh] would be."Pugh also relatedthat workperformed in the disperselaboratoryis similarto work performed in the customer servicelaboratory.Pugh had signed aunioncardand attended a union meetingon June 12, 1974.Employee Taylor,who started workingfor the Company in June 1971,was a quality control technician in the customerservice laboratory when shewas laid offon July 12, 1974.She hadreceived a pay raise in June 1974. Shehad signed a unioncard, attended a union meeting, and solicited coworkersto sign union cards.Taylor was recalled by the Company about October 14,1974. Taylorexplained that she "had to go back as a new employee";conse-quently,she lost her"seniority," "vacation," "stock"purchasing, and "pen-sion"benefitsTaylor, prior to her layoff, "had just become eligible for thepension plan." Taylor alsoexplained:"The work thatIhave seen done inthe DisperseLab issimilar to some of thework thatis done inour [customerservice] tab."55Sandra Thornton, presently working inthe customer ser-vice laboratory,recalledthatVasseysaidon July 12:"[T]heywere going to startmoving theDispersework backover in the DisperseLab, back over thereon some Satur-days. . . ." Thornton received a $10-per-week increase im-mediately following the layoff. She too observed Vasseyperforming "physical labor" after the layoff. And, ShirleyGuyton, employed in the Company's pigment laboratory,testified that following the layoff "we did some of the Pig-ment work that was sent from the Customer Service Labf)8C. Statements by Supervisors Poltersdorf and LittlejohnEmployee Pugh testified that following her layoff, aboutJuly 23, she spoke with Otto Poltersdorf on the telephone.Poltersdorf is "Head of Research" for the Company. Ac-cording to Pugh, Poltersdorf said:... he [Poltersdorf] had asked Burnham Uhler whyhe let a lot of them good workers go and that [Uhler]had replied that they didn't need a Union in there.Employee-Austin, presently working for the Company, re-called that Poltersdorf had stated in the customer servicelaboratory, a few days following the layoff:He [Poltersdorf] said he asked Burnham Uhler whathappened down there that they laid off those girls.And this is what [Uhler] said, "Hell, the last thing thisCompany needs is a damn Union." And he [Polters-dorf] said, "well, you sure let some good workers go."Employee Joe Williams, employed in the customer servicelaboratory, similarly testified:He [Poltersdorf] said that Mr. Uhler was in his office,Ibelieve, and he [Poltersdorf] asked him [Uhler] whythey were laid off and Mr. Uhler said, "We didn'tneed a damn Union down there anyway" or words tothateffect...Employee ShirleyGuyton, presentlyworking in theCompany's pigment laboratory, recalled that SupervisorSam Littlejohn was overheard saying to coworker VivianEdwards about July 18 or 19, 1974:... if the Union was voted in that he [Littlejohn]would no longer be [Edward's] friend, he would be aS.O.B., and that a damn Union was nothing but trou-ble and if it was voted in, she would not be sitting ona stool, like she was then, she would be walking apicket line.Employee LindaThornton, presentlyworking in the pigment laborato-ry, testified that workin that laboratoryis"somewhat similar" to workperformed in the customerservice laboratory Thorntonacknowledged thatshe had less senioritythanthe laid-off customer service employees. And,employee Catherine Wease,a secretaryin the customer service laboratory,explained:"[R]eally all of ourLabs aresimilar to our[customer service]Lab.We've got a section of each Lab in our[customer service]Lab. TheotherLabsare more concentratedand theydo more extensive work... .9 Poltersdorf claimed that he "never spoke to BurnhamUhlerabout peo-ple being let go; I [Poltersdorf]havenever discussed this with the top Man-agement." Poltersdorf,however, recalled Uhler saying,in effect,"maybe ayear"earlier,"[W]hy dowe need a damn Union"and "I [Poltersdorf]thought the same thing." Poltersdorf acknowledged that this statement was"reiterated," "repeated;" "I may have ...Idon't remember, repeated itbut that was the context of it." 56DECISIONSOF NATIONALLABOR RELATIONS BOARDLittlejohn generally denied making the above statement.And, employee Vivan Edwards testified on direct examina-tionfor Respondent:Q.Who is your supervisor?A. Sam Littlejohn.Q. Did you hear Mr. Littlejohn testifying just previ-ous to your testimony here?A. Yes.Q.Do you recall the statement that he repeated thatwas allegedly-that he had made having to do witha conversation with you, saying that if the Unioncame in he would be a son of a bitch, and thatinstead of settingdown on that stool you would bewalking a picket line.Miss Edwards, did Mr. Littlejohn ever, in fact, sayanything like that to you?A. No, sir, he didn't. 10Ill.DISCUSSIONThe credible evidence summarized above shows that theUnion initiated its organizational effort at Respondent'splant about June 12, 1974. Employees signed union cardsand attended union meetings. Employees also solicitedtheir coworkers to sign union cards. Plant Manager Fosteracknowledged that about June 20 employee Hutchins re-vealed to him that there was union activity in the plant.Foster also questioned his supervisors "if they had heardanything about Union activity." Shortly thereafter, Cus-tomer Service Laboratory Supervisor Vassey apprisedPlant Manager Foster "that one of the girls [in her Labora-tory] told her [Vassey] about the activityin the ServiceLaboratory." And, Company President Thornton acknowl-edged that about June 23 or 24,I [Thornton] was told by Mr. Foster that we hadUnion activity in the Customer Service Lab, and then101 have credited the testimony,as recited above in sec. 11,A, B, and C,of employees Pugh,Wease,Carnes,Holcomb,Dodkin,Coggins,Taylor,Austin,Sandra Thornton,Guyton, Linda Thornton,and Williams. Theirtestimony,as recitedabove, is in part mutually corroborativeand is alsosubstantiatedin part by testimony of CompanyPresidentThornton, PlantManager Foster,and Head of Research Poltersdorf.SupervisorVassey, asstated,although present at the hearings,did not testify.And, upon the entirerecord beforeme, and relying also upon the demeanor of the witnesses, Ifind that the above testimony of employees Pugh,Wease,Carnes,Holcomb,Dodkin,Coggins,Taylor, Austin, S. Thornton, Guyton, L. Thornton, andWilliams istrustworthyand reliable.Insofar as the testimonyof CompanyPresidentThornton,Plant Manager Foster,and Head of Research Polters-dorf conflicts with the above employee testimony,Ido not credit the testi-mony of Thornton,Foster,or Poltersdorf.On this record,Iam persuadedthat management's representatives in fact made the statements attributed tothem bythe employee witnesses,as detailed aboveHowever, I encounter greaterdifficulty withrespectto the conflict posedby the testimony of employee Guyton,SupervisorLittlejohn, and employeeEdwards concerningLittlejohn's statement to Edwardson July18 or 19,1974, as quoted above.Having reviewed theirtestimony, I am persuaded onthis record,and relying upon the demeanor of the witnesses,that SupervisorLittlejohnin fact made the statementattributed to him by employee Guy-ton. I was not persuadedby and do not credit Littlejohn's general denial ofGuyton's testimony or the denial elicited from employeeEdwards.It is undisputedand I find and conclude that Company President Thorn-ton, Plant ManagerFoster,Head of Research Poltersdorf,Supervisor Vas-sey, and SupervisorLittlejohnare agentsand supervisorsof Respondentwithin the meaning of Sec.2(11) of the Act.Iwas told by [Supervisor] Vassey that we also hadUnion activity in the Customer Service Lab....Mrs.Vassey indicated to me that the number was probablysubstantial,engagedin the activity... .Management,in resisting this organizationaleffort, en-gaged in thefollowing conduct:A. Threats and Coercive InterrogationCustomer service employee Pugh credibly testified thatPlant Manager Foster called her into his office about June26. No one else was present. Foster apprised Pugh that hehad "heard that there was some trouble down in the Cus-tomer Service Lab.... " Foster asked Pugh if she knew"what the trouble was." Foster, at the same time, informedPugh that "he thought [she] knew a lot more than [she] leton.... " Foster also remarked to Pugh that "someday"the "supervisor's job" in customer service "would be va-cant" and if Pugh "knew [she] was going to get it, would[she] still" rather work under the supervision of a man in-stead of a woman. Vassey, as noted, was then Pugh's super-visor.Customer service employeeWease was similarlyquestioned by Foster in his office. Thus, about July 10,Foster called Wease into his office for the "first time" dur-ing her employment. Foster apprised Wease that "he knewthere was trouble within our Lab and within the plant";"that there was between three to five troublemakers in ourLab"; and "that those people had to be dealt with and theunrest had to be straightened out.... " Foster, at thesame time,warned employee Wease that "the middlemancould be hurt if he stayed in the middle." Foster subse-quently repeated this warning to Wease in the plant park-ing lot on July 17, following the layoff of the six employees.In addition, Foster openly asked employees working in thecustomer service laboratory "when is the Union going toget off the ground" or "get started" or "get going strong."Section 7 of the National Labor Relations Act guaran-tees employees "the right to self-organization, to form, join,orassistlabororganizations, to bargain collectivelythrough representatives of their own choosing, and to en-gage in other concerted activities," as well as the right "torefrain from any or all such activities." Section 8(a)(1) ofthe Act makes it an unfair labor practice for an employer"to interfere with, restrain, or coerce employees" in theexercise of their Section 7 rights. The "broad purpose ofSection 8(a)(1) is to establish `the right of employees toorganizeformutual aid without employer interference'.." N. L. R. B. v. Exchange Parts Company,375 U.S.405, 409-410 (1964). And, an employer violates Section8(a)(1) by engaging in conduct "calculated to create theimpression that the employer was on guard for union activ-ity and intended if need be to take measures designed toprevent the union fromgaining afoothold."Dubin-HaskellLining Corp. v. N.L.R.B.,375 F.2d 568, 571 (C.A. 4, 1967),modifieden bancon other grounds 386 F.2d 306 (C.A. 4,1968), cert. denied 393 U.S. 824 (1968). In assessing em-ployer conduct under Section 8(a)(1), the courts have notedthat the "employee is sensitive and responsive to even themost subtle expression on the part of his employer, whosegood will is so necessary" for continued employment. BLACKMAN-UHLER CHEMICAL DIVISIONN.L.R.B. v. Griswold Manufacturing Company,106 F.2d713, 722 (C.A. 3, 1939);N. L R B. v. Gissel Packing Co.,Inc.,395 U.S. 575,618-620(1969).And, the "test"of inter-ference,restraint,or coercion under Section 8(a)(1) is"whetherthe employerengaged inconduct which, it mayreasonablybe said,tends to interferewith the freeexerciseof employee rights under theAct." SeeTime-O-Matic, Inc.v.N.L.R.B.,264 F.2d 96, 99 (C.A. 7, 1959).Applying these principles here, I find and conclude thatRespondentCompany violated Section 8(a)(1) of the Actas a resultof Plant Manager Foster's interrogation of em-ployees Pugh and Wease. The employees were called awayfrom their workstationsand questioned by the plant man-ager alone in his office.They weregiven no assurancesagainst reprisals.They were asked,inter alia,if they knew"what the trouble was." There could be no doubt that Fos-ter was referringto the pending union effort. Foster admit-tedly wanted to discover why the employees were "malcon-tent." Foster made clear to employee Pugh that he had"heard that there was some trouble" in her laboratory and"he thought [she] knew a lot more than [she] let on." Fosteralso referredto the possibility that employee Pugh mightbe promoted to the supervisor's position in her section andasked Pugh how that affected her views. In like vein, Fos-ter admonished employee Wease that "there was betweenthree to five troublemakers in our Lab"; that "those peoplehad to be dealt with and the unrest had to be straightenedout"; and, at the sametime,cautioned employee Weasethat "the middleman could be hurt if he stayed in the mid-dle." Foster also openly asked employees in the customerservice laboratory, in effect, when is the Union "going toget off the ground or "get goingstrong."I find and conclude, on this record, that the foregoinginterrogation of employees by upper management, accom-panied by threats that employee "troublemakers" had "tobe dealt with" and the "middleman could get hurt if hestayed in the middle," plainly tends to interfere with em-ployee Section 7 activities, in violation of Section 8(a)(1) ofthe Act.B. The LayoffsRespondent asserts that the six employees in the custom-er service laboratory-Coggins, Pugh, Carnes, Taylor,Dodkin,and Holcomb-were laid off for economic rea-sons.The question raised here is whether Respondent, insummarily laying off these six employeeson July 12, 1974,was motivated by an unlawful purpose. For, under settledlaw, "the Board is not compelled to accept the employer'sstatement" of the reason for the employee layoff "whenthere is reasonable ground for believing that the groundput forward by the employer was not the true one and thatthe real reason was the employer'sdissatisfactionwith"employee union activities.Great Atlantic & Pacific Tea Co.v.N.L.R.B.,354 F.2d 707, 709 (C.A. 5, 1966). And, as thecourt statedinN.L.R.B. v. HanesHosieryDivision,HanesCorp.,413 F.2d 457, 458 (C.A. 4, 1969):Undoubtedly, the fact that a worker takes part inprotected activity does not insulate him from dis-charge for legitimate business reasons. . . .But busi-57ness reasonsmay not be used as a pretext for a dis-criminatory firing.N.L.R.B. v. Overnite Transp. Co.,308 F.2d 284, 288 (4th Cir. 1962). And if a desire tostifle protected activity is a factor in the employer'sdecision, the discharge is discriminatory.WinchesterSpinning Corp. v. N.L.R.B.,402 F.2d 299, 304 (4th Cir.1968);N.L.R.B. v. Dove Coal Co.,369 F.2d 849, 852(4th Cir. 1966).In the instantcase,the credible evidence recitedsuprashows that there had been no layoffs at Respondent's plantfor some 10 years prior to the Union's recent organiza-tional effort. The Union commenced its campaign aboutJune 12, 1974. The six employees in the Respondent's cus-tomer service laboratory signed union cards and partici-pated in organizational activities. About June 20, PlantManager Foster was first informed by an employee of theunion activity. Customer Service Laboratory SupervisorVassey also informed Foster "about the activity in the Cus-tomer Service Laboratory." As Foster acknowledged, Su-pervisor Vassey "told me [Foster] that one of her girls hadtold her that there was Union activity." And CompanyPresident Thornton acknowledged that about June 23 or24 he too "was told by" Plant Manager Foster "that wehad Union activity in the Customer Service Laboratory."President Thornton further acknowledged that SupervisorVassey "indicated to me [Thornton] the number" of em-ployees engaged in union activity in the customer servicelaboratory "was probably substantial." Thereafter, PlantManager Foster quizzed employees working in the custom-er service laboratory, commencing about June 26. Fosteradmittedly wanted to find out why the employees "weremalcontent." As discussed above, Foster interrogated theemployees about protected union activities and threatenedthem with reprisals, in violation of Section 8(a)(1) of theAct. Thereafter, on Friday, July 12, 1974, without any ad-vance notice and without being permitted to finish outtheir shift that day, six employees in the customer servicelaboratory were summarily laid off. Plant Manager Fosterclaimed that he was first informed of the layoff from Com-pany President Thornton on the prior day, Thursday, July11.The remaining five or six employees working in thecustomer service laboratory were promptly given pay raisesbecause, according to Company President Thornton, "theemployees that would be remaining would have to assumea little bit more work than they had been doing." No otherplant employees received this increase." Employees per-forming "similar work in other laboratories, with less se-niority than the laid-off workers, were unaffected by thislayoff.Work previously performed by the laid-off employ-ees was transferred to other laboratories. Supervisor Vas-sey was required to start performing rank-and-file labor.On this record, I am persuaded that the real reason forRespondent's sudden and unusual termination of the sixemployees in the customer service laboratory was to dis-courage union support among the remaining plant employ-ees.Upper management-by summarily terminating these11The laid-off workers, like other plant employees, had received pay rais-es shortly prior to their July 12 layoff There wereno subsequentlayoffs atthe plantfor over 3 months. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDsix union supporters in the customer service laboratorywhere union activity was admittedly known to be "sub-stantial"-was motivated in substantial part by a purposeto undermine employee support for the Union. Plant Man-ager Foster had warned employee Wease only 2 days earli-er:... he [Foster] knew there was trouble within our Lab... there were between three to five troublemakers inour Lab . . . those people had to be dealt with and theunrest had to be straightened out... .No other plant employees were affected by this layoff. Noattempt was made by management to select for layoff lesssenior employees in other laboratories or departmentsdoing "similar" work. And the remaining five or six cus-tomer service workers were promptly given a weekly payincrease.Moreover, this finding of unlawful purpose is buttressedby theweaknesses of Respondent's asserted economic de-fense.President Thornton claimed,inter alia,that he laidoff these six employees because he, in effect, did not havework for the employees to do. However, the remaining cus-tomer service employees were required to do additionalwork;the remaining customer service employees were giv-en a weekly pay raise because of this additional work; Su-pervisor Vassey was required for the first time in years toperform rank-and-file labor; and work was transferredfrom customer service to other laboratories. Further, Presi-dent Thornton claimed that "Our sales and profits weredown"-"I had to start cuttingsomeoverhead cost any-where that I could without further damaging our marketposition." However, as Thornton also acknowledged, "oursales were already much better than production"at least inBucrons;"our back order list stayed too long all the time";"we were so far out-stripping our production that wecouldn't fill customers' orders"; the plant employees-in-cluding those in customer service-had been given raisesonly weeks before the layoffs; there were no other layoffsin the plant for some 10 years prior to and over 3 monthsfollowing the July 12 layoff; and the "greater majority" ofadverse economic conditions which ultimately beset thetextileindustry andRespondent in fact occurred in thelatter part of July and August 1974.12i2Compare:"Nine Months Report to Stockholders," dated June30, 1974,for SynaltoyCorporation,the parent of Respondent,which states, in part(G.C. Exh. 2).Net income for the nine months ended June30, 1975,exceeded thehighest earningsfor any fiscalyear in the29 year history of the Compa-ny [SynalloyCorporation].Although thethird quarter results were un-usually strong,based on the current backlogs in our Metal Divisionsand increasedproductionand sales in our Chemical Division's Dis-perseDye Program,management anticipates the operations of theCompany willcontinue to growand counsel for Respondent's assertion in his brief:By July 1974,however,production[atRespondent's plant] was stillsomewhere under$2,000,000, althoughThornton felt they could easilyhave sold$5,000,000 or$6,000,000.The problem, he testified, was simplya productionproblem-and at thatpoint too many salesin Bucrons(Tr.445, 446). [Emphasis supplied.]At thesame time,profits were continu-ing to suffer, too. Profitsfor June 1974, amounted to$10,727, or 1.0%,as comparedto $53,329 or4.7% for June 1973; and a nine month figureof 5.5% for 1974,as contrasted to 8.2% for the like period in 1973.In sum, although the evidence shows that Respondent infact has experienced some economic problems, I find andconclude, on this record, that Respondent's treatment of itssix employees on July 12 was not in response to these eco-nomic problems; rather, I find and conclude thatRespondent's July 12 determination was unlawfully moti-vated, in violation of Section 8(a)(1) and (3) of the Act.C. The Pay Raise and Other Coercive ConductAs stated, immediately following the layoff, the remain-ing customer service laboratory employees were given sal-ary increases. The question raised is whether these increas-es, under the circumstances present here, violated Section8(a)(1) of the Act.InN.L.R.B. v. WKRG-TV, Inc.,470 F.2d 1302, 1037-08(C.A. 5, 1973), the court dealt witha similar issue,stating,in part, as follows:In essence, the company argues that it cannot be fault-ed for granting benefits to its employees when suchbenefits were not motivated by an anti-union animus.We are in full agreement with the company. Certainlyany rule that would prevent the granting of employeebenefits in the absence of an anti-union effect,eitherintended or foreseeable, would go too far and it is notimpossible to envision a factual situation where agrant of benefit during a campaign would be permissi-ble.E.g.,N.L.R.B. v. M.H. Brown, Co.,2 Cir. 1971,441 F.2d 839, 842-843;WilkinsonMfg. Co. v. N.L.R.B., 8 Cir. 1972, 456 F.2d 298, 303. But this is not sucha case.*A company may in its employee relations be sin-cerelynoblesse oblige,but its nobility of purpose andspiritmust not be anti-union motivated. The union isnot put to proving the absolute of anti-unionism, butthe Examiner and Board are free toengage inthe eco-logical atmosphere of 8(a)(1) violations. The Examinerand Board have every right to conclude that the man-na dropping from heaven were based upon fear thatsustenancewould flow from unionization. We cannotignore decisional acceleration in employee benefitspreceded by months of lethargy. Lightning struck onlyafter the union's rod was hoisted. In this case the wagereadjustments and other benefits, to say nothing of theinitial announcement of these benefits, were clearly acounterweight to [the union's] organization efforts. Topermit a company to time its announcement and allo-cation of benefits in such a fashion would be a greatdisservice to the ideal of organizational freedom sodeeply imbedded in the N.L.R.A.In the context of management's demonstrated union ani-mus, its threats and coercive interrogation, and the unlaw-ful discharge of the six employees, I find and conclude thatthis raisewas also part of Respondent's attempt to defeat(Employers Exhibit R 1(b) and 1(n)). The 1974sixmonth figures (toMarch 31, 1974) for the ChemicalDivision amounted to $228,511, ascontrastedto the 1973sixmonth figures of $554,883(Tr. 530; Resp.Exh. 11; Resp.Exh. 1(k) ). BLACKMAN-UHLER CHEMICALDIVISION59the Union's organizational effort.Further, I find and conclude that Head of Research Pol-tersdorf violated Section 8(a)(1) by repeating to employeesthat he had asked Burnham Uhler "what happened downthere that they laid off those girls" and that Uhler hadreplied: "[T]he last thing this Company needs is a damnUnion. ... " Poltersdorf, by stating this to employees, at-tributed the July 12 layoff to the employees' union activi-ties, in violation of Section 8(a)(l). In like vein, SupervisorLittlejohn warned an employee that "if the Union was vot-ed in" he "would no longer be [her] friend"; the Union"was nothing but trouble"; and the employee "would notbe sitting on a stool" but instead "would be walking apicket line." These statements also plainly tend to deteremployees from exercising their Section 7 rights in viola-tion of Section 8(a)(1).IV. THE CHALLENGED BALLOTSThere were, as stated, 11 challenged ballots in the relatedrepresentation proceeding. It was stipulated before me thatthe challenges to the ballots cast by Crocker and Nicholsshould be sustained. And, as the partiesagree,the fivechallenges to ballots cast by Holcomb, Taylor, Dodkin,Pugh, and Coggins will be disposed of by the determina-tion inthe consolidated unfair labor practicecase.Since Ihave found that these five employees were unlawfully dis-charged on July 12, the challenges to their ballots are over-ruled. As for theremainingfour challenged ballots, I makethe following findings of fact and conclusions of law:A. Debbie PeelerPeeler is secretary to Plant Manager Foster. She answershis telephone as well as the telephones for Assistant PlantManager Strickler and Head of Research Poltersdorf. Peel-er performs various typing services for Foster, Strickler,and Poltersdorf. She spends half or more of her worktimein her office, which is adjacent to Foster's office. Peelertypes memoranda for Foster. She also processes employeeworkmen's compensation claims. Thus, for example, shecalls doctors, makes arrangements for employees to be ex-amined by doctors, and fills out the necessary forms andreports. She also "runs errands" for Foster and other repre-sentatives of management.Unlike other plant employees, Peeler parks her automo-bile inside the plant gate. She does not punch a timeclock.She has an office with a desk and xerox machine. Shedresses differently than production workers. Plant Manag-er Foster admittedly has referred to Peeler as his secretary.The agreed-upon bargaining unit (seeRegionalDirector's report, G.C. Exh. 1 (j), p. 1, In. 1) consists of:"all production and maintenance employees, including lab-oratory employees, truckdrivers, andplant clerical employ-eesat the Employer's Camp Croft, South Carolina, plant,excluding alloffice clerical employees,guards, professionalemployees and all supervisors defined in the Act." (Em-phasis supplied). As the Regional Director states in his re-port, Peeler was challenged on the ground that she was the"secretary to the plant manager" and a "confidential em-ployee." I find and conclude, as stated, that Peeler is in factsecretary to Foster and an "office clerical." She works in aseparate office area away from production; she is directlysupervised by upper management; her working contactwith production employees is, by and large, minimal; andher duties include in substantial part office clerical workand secretarialwork for Foster. Peeler's access toworkmen's compensation claims of employees and herclose working relationship with Plant Manager Foster per-suade me that she is his "secretary," an "office clerical,"and, alternatively, a "confidential employee." 13 I wouldtherefore sustain the challenge to her ballot.B. Floyd MortonPetitioner challenged the ballot of Morton, asserting thatMorton has "supervisory authority." (G.C. Exh. 10).)Supervisor Littlejohn, according to the testimony of em-ployee Gene Henline, told a group of employees about ayear ago that Floyd Morton "would have to be his numbertwo man to tell us what to do." Supervisor Littlejohn cor-roborated Henline in this respect. Littlejohn testified:Q. And you [Littlejohn] testified earlier that you hada meeting and you told the workers at that meetingthatMr. Morton was your No. 2 man?A. That's correct; absolutely correct.Q. So, if he is your No. 2 man, he has more authoritythananybodyelse, hasn't he?A.When he is around. When Mr.Morton is notaround, I do instruct these other two.Q. But if Mr. Morton is there you go strictly throughMr. Morton?A. Yes, if he's available, yes, that's true.Littlejohn further testified:Q. And it is his [Morton's] responsibility to see thatthey do the workisn't it?A. Yes. It is his responsibility to see that it is doneright.Q. Other employees under him know that they aresupposed to do what Mr. Morton tells them to,tJ Plant Manager Foster testified,inter a/ia,that Peeler"prepares the out-standing order sheeteveryday";maintains"all inventoryrecords" and doesinventorywork; prepares "any memos that I have done or letters";answersthe telephone for him and Poltersdorf; "runs errands periodically"; picks upmail; prepares production reports for him;and is responsible for "internaltraffic."Foster acknowledged that he "may have"stated that Peeler is hissecretary.Peeler claimed that she is in "Internal Traffic"and does "daily worksheets," inventories,and typing for the various departments.She types pur-chase orders and monthly production forms. She "sometimes"works inmanufacturing "to help out."She has a desk in the office next to Foster. Sheanswers his telephone.She also answers Strickler's and Poltersdorf s tele-phone.She types lettersfor Foster.She spends 50 percent of her time in theoffice doing reports. She parks inside the gate,runs errands, and does notpunch the timeclock.Peeler admittedly has "access to files in Foster's of-fice." She handles workmen's compensation procedures,as stated above.Foster "occasionally"refers to her its his secretary.EmployeeWease also testified that Plant Manager Foster said, in thepresence of SupervisorVassey, thatDebbie Peeler "was the most efficientsecretary that he had ever had."To thesame general effect,see the relatedtestimony of employees Pugh,Taylor,Austin, and Green. I credit the testi-mony ofPeeler,Foster,Wease,Pugh,Taylor,Austin, and Green, as summa-rized above. Theirtestimony, as stated above, is in large part mutuallycorroborative and impressed me as reasonable and trustworthy. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDright?A. That's correct.Q. And if they don't, something is going to happen tothem?A. That's correct.Morton, according to Littlejohn, makes "more" moneythan the other employees in his department, except forLittlejohn.Morton has no machine assigned to him; hespends atleast80 percent of his time "watching or instruct-ing other employees." Morton gives employees their pay-checks and makes daily work assignments. Littlejohn ac-knowledged that it is "possible" thatMorton hasrecommended employees for pay raises. And, according toemployee Henline, Morton once said that he had terminat-ed employee Paul Davis.14A "supervisor" is defined in Section 2(11) of the Act as,[A]ny individual having authority, in the interest ofthe employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline otheremployees, or responsibly to direct them, or to adjusttheir grievances, or effectively to recommend such ac-tion, if in connection with the foregoing the exercise ofsuch authority is not of a merely routine or clericalnature, but requires the use of independent judgment.Actual existence of true supervisory power is to be dis-tinguished from abstract, theoretical, or rulebook authori-ty. It is well settled that a rank-and-file employee cannot betransformed into a supervisor merely by investing him orher with a "title and theoretical power to perform one ormore of the enumerated functions." Cf.N.L.R.B. v. South-ern Bleachery & Print Works, Inc.,257 F.2d 235, 239 (C.A.4, 1958), cert. denied 359 U.S. 911 (1959). What is relevantis the actual authority possessed and not the conclusoryassertions of a company's officials. And while the enumer-ated powers listed in Section 2(11) of the Act are to be readin the disjunctive, the section also "states the requirementof independence of judgment in the conjunctive with whatgoes before." Cf.Poultry Enterprises, Inc. v. N.L.R.B.,216F.2d 798, 802 (C.A. 5, 1954). Thus, the individual mustconsistently display true independent judgment in per-forming one of the functions in Section 2(11) of the Act.The exercise of some supervisory tasks in a merely routine,clerical, perfunctory, or sporadic manner does not elevate arank-and-file employee to the supervisory ranks. Cf.N.L.R.B. v. Security Guard Service Inc.,384 F.2d 143, 146-149(C.A. 5, 1967). Nor will theexistenceof independent judg-ment alone suffice; for "the decisive question is whether[the individual involved has] been found to possess authori-ty to use [his] independent judgment with respect to theexercise by [him] of some one or more of the specific au-thorities listed in Section 2(11) of the Act."N.L.R.B. v.14Cf.Resp.Exh. 14,whichstates thatLittlejohn"authorized" Davis'termination.Morton claimed,Inter alm,that heisa "Class A"chemicaloperator;that he does not possesssupervisory authority; and that he acts, ineffect,as a "conduit" for Littlejohn. In addition,PlantManager Fostertestified that there aresome 12 to 15 "Class A" chemicaloperators and thatMorton's"authorityover peoplein the Company"is the "same" as theother "Class A" operators.Icredit thetestimony of Littlejohn and Henline,as recitedabove. Theirtestimonyis substantiatedin part by the testimony of Morton and Fosterand impressed me as reliable andtrustworthy.Brown & Sharpe Manufacturing Company,169 F.2d 331,334 (C.A. 1, 1948). In short, "some kinshipto management,someempathetic relationship between employer and em-ployee must exist before the latter becomes a supervisor forthe former."N. L.N.L.R.B. v. Security Guard Service, Inc., supra,384 F.2d at 149.Applying these principles here, I find and conclude thatMorton possessed supervisory authority. And I am per-suaded that his exercise of supervisory functions was notmerely routine, clerical, perfunctory, or sporadic.In sum,there was here a "kinship to management"-an "empathet-ic relationship between employer and employee"(ibid.)Thus, employees were told by Supervisor Littlejohn thatMorton was "his No. 2 man." Morton had "more authori-ty" than "anyone else" in the department. Littlejohn in-structed employees, "whenMorton was not around."Otherwise,Morton instructed the workers. Morton was"responsible" to "see that they do the work." Rank-and-file employees understood that they must do what Mortontold them to do, or face the consequences. Morton washigher paid than the other employees. He spent 80 percentof his time "watching" and "instructing" employees. Hecould recommend workers for pay raises and he made dai-ly workassignments. I find and conclude that, on this rec-ord,Morton is a supervisor and the challenge to his ballotshould be sustained.C. Robert WalkerRobert Walker's ballot is challenged by Petitioner be-cause he assertedly is a supervisor. Employee DanielGreen, a truckdriver, testified that he has worked in theCompany's shipping department for about 3 years; thatRobertWalker "hired" him after interviewing him forsome 15 to 20 minutes; that Robert Walker told him whathis rate of pay would be; that Robert Walker gives him hisdaily workassignments; that when he was out sick or need-ed time off he called Robert Walker; that Robert Walkerassignedhim overtime work; that Robert Walker drove a"Company vehicle" to and from work; and that he, Green,spoke with Robert Walker about pay raises. EmployeeGreen explained on cross-examination that "Mr. Walkerdescribes which load we are to take" on deliveries; "[thedrivers] ask him [Walker] if it's all right." In addition, em-ployee Charles Walker testified that Robert Walker inter-viewed him for employment; that he "reported" to RobertWalker; and that Robert Walker told him what his rate ofpay and job would be.1515 PlantManagerFosterasserted thatRobert Walkeris a "warehouse-man" with nosupervisory authority.Foster claimed that Richard Crocker isthe supervisor in charge of the departmentLikewise,RobertWalkerclaimed that he is a "warehouseman" and that he "reports" to Crocker.RobertWalker deniedthe authorityattributedto him byGreen and C.Walker. Robert Walkerwas, I note,an evasive witness on cross-examina-tion. However,he acknowledgedacceptingemploymentapplication blanksbecause"Crocker wouldnot be available, and maybe they [theapplicants]would set down with me." Robert Walker acknowledged that Crocker infact has "two offices"-one"downstairs in the front of the warehouse" andanother office"upstairs in front."Crocker, according to RobertWalker, is"in charge of Shipping&Receiving"and "Purchasing."Robert Walkeracknowledgedthat Crocker "spends more time upfront"and not in Ship-ping.RobertWalker frequentlygivesemployees their paychecks. Cf Resp.Exh. 6 (Green's applicationfor employment)and Resp.Exh. 5(a) through(d) (applicationsfor C. Walker), which do not showthe signatures or ap- BLACKMAN-UHLER CHEMICAL DIVISIONI find and conclude that the credible testimony suffi-cientlyestablishesthat Robert Walker, like Floyd Morton,was a supervisor.Robert Walker interviewed and hired em-ployees. He instructed employees what their job duties andpay rates would be. He gave them daily work assignments.Employees called Robert Walker for time off. He assignedovertime.He drove a "Company vehicle" to and fromwork. Employees spoke with him about pay raises. I wouldtherefore sustain the challenge to his ballot.D. Raymond RobertsPetitioner also challenged the ballot of Raymond Rob-erts, asserting that he is a supervisor. There is much testi-mony to the effect that Roberts, at one time, was in chargeof plant "clean-up." However, there is testimony that Rob-erts is currently in charge of waste treatment and that heno longer supervises personnel. There is also testimony byemployees that Roberts stated that he had terminated em-ployees Alverson and Miller. However, as discussed below,I am not sufficiently persuaded on this record that Robertsin fact possesses supervisory authority.Thus, for example, employee Cynthia Dodkin testifiedthatRoberts now works in "filtration." Dodkin recalledthatRoberts told her that he "had to let [Alverson] gobecause of [Alverson's] drinking." Dodkin also recalledRoberts taking credit for the firing of another employee,Ed Miller. Employee Carolyn Pugh recalled how Robertsgave instructions to janitors and exercised authority overthem; however, Roberts, as noted, is now in the "filtration"section.Pugh also witnessed Roberts claim credit for thefiring ofemployee Alverson. Employee Ruth Austin testi-fied that Roberts "had a clean-up detail" and, assertedly,he had one person in this detail at the time of the represen-tation election.JesseAlverson testified that Roberts had hired him andtold him what his rate of pay would be. Roberts assignedAlverson his job, which involved cleaning the plant. Alver-son acknowledged that Paul Blackwell is Roberts' supervi-sor and both Roberts and Blackwell were present whenAlverson was terminated. However, Paul Blackwell credi-bly testified that he had hired Alverson and had fired himfor "drinking." (See Resp. Exh. 3, Alverson's terminationnotice, "authorized" by Blackwell and dated June 27,1974.) Blackwell also credibly testified that he had termi-nated Ed Miller. (See Resp. Exh. 4, Miller's terminationnotice,"authorized" by Blackwell and dated October 5,1973.) Blackwell explained that "janitorial personnel areassignedto the maintenance department and work under"his supervision. Blackwell testified:Q. How many janitorial employees do you have therenow?A. One.proval of Robert Walker.Upon this record,I credit the testimony of employees Charles Walker andGreenas statedabove.Insofar as the testimonyof Foster and Robert Walk-er differ with the testimony of Charles Walker and Green,I find the testi-mony of Charles Walker and Green to be more forthright, complete, andtrustworthy.61Q.What is his name?A. Ellis Lowe.Q. Is Mr. Roberts in any way connected with the su-pervision of Ellis Lowe?A. Direct supervision, no.Q. Has Mr. Roberts ever been connected with super-vision of janitorial people?A. Yes, he has.Q.When was that, sir?A. About two years ago.Q. About how long?A. Two years ago.Q. And what was he doing at that time?A. That was his job, in charge of janitorial employees,the fire extinguishers and, well, that was it, and theoutside yard work.Q. Now, has any change been made in thisarrange-ment?A. Yes, sir.Q.What does Mr. Roberts do at the present time?A.Well, they cut out all the outside yard work whichreduced his staff from, probably from six to eight, toone or two, and then Raymond was transferred towaste treatment that was started up about that time.Q.What is waste treatment?A. That is where they treat the waste sewage beforethey dump it into the city sewage.Q.What hours does Mr. Roberts work at that, sir?A. He is from 8 to 4, right now.Raymond Roberts testified that he no longer runs the"clean-up" operation. He denied hiring or terminating Al-verson or terminating Miller. He denied,inter alia,takingcredit for their termination.I am not sufficiently persuaded on this record that Rob-erts is in fact a supervisor. Blackwell, who impressed me asa credible witness, corroborated Roberts in substantialpart.Alverson, on the other hand, was not a reliable wit-ness.And, although there is some question in my mind thatRoberts may still have been connected with "clean-up"work at times material to this proceeding, the record isinsufficient and unclear in this respect. I would thereforeoverrule this challenge.CONCLUSIONS OF LAW1.Respondent Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Charging Party-Petitioner is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Respondent Company violated Section 8(a)(1) and (3)of the Act by coercively interrogating employees about em-ployee union activities; by threatening employees withharm and other reprisals because of employee union activi-ties;by granting employees a wage increase in order toundermine employee support of the Union; by attributingthe layoff of six employees to employee union activities;and by laying off on July 12, 1974, employees Coggins,Pugh, Carnes, Taylor, Dodkin, and Holcomb in order todiscourage employee union activities. 62DECISIONSOF NATIONAL LABOR RELATIONS BOARD4.The unfair labor practices found herein affect com-merce within the meaning of Section 2(6) and (7) of theAct.5.With respect to the 11 challenged ballots in the con-solidated representation proceeding (Case 11-RC-3936),for the reasons stated in section IV,supra,Iwould overrulethe challenges to the ballots cast by Holcomb, Taylor,Dodkin, Pugh, Coggins, and Roberts. I would sustain thechallengesto the ballots cast by Nichols, Crocker, Walker,Morton, and Peeler.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I recommend that it cease and desist fromsuch conduct and take certain affirmative action designedto effectuate the policies of the Act. And, as the unfairlabor practices committed by the Respondent are of acharacter striking at the core of employee rights safeguard-ed by the Act,I recommend that it cease and desist from inany other manner infringing upon rights guaranteed inSection 7 of the Act.It has been found that Respondent, in violation of Sec-tion 8(a)(1) and (3) of the Act, unlawfully laid off on July12, 1974, employees Coggins, Pugh, Carnes, Taylor, bod-kin, and Holcomb. It will therefore be recommended thatRespondent offer employees Coggins, Pugh, Carnes, Dod-kin, and Holcomb 16 immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make employ-ees Coggins, Pugh, Carnes, Taylor, Dodkin, and Holcombwhole for any loss of earnings suffered by reason of theirunlawful layoff by payment to them of a sum of moneyequal to that which they normally would have earned fromthe date of the discrimination to the date of Respondent'soffer of reinstatement,less net earnings during such period,with backpay computed on a quarterly basis in the mannerestablished by the Board in F.W. Woolworth Company,90NLRB 289 (1950). Backpay shall carry interest at the rateof 6 percent per annum, as set forth inIsisPlumbing &Heating Co.,138 NLRB 716 (1962). Further, it will be rec-ommended that Respondent preserve and make availableto the Board, upon request, all payroll records, social se-curity payment records, timecards, personnel records andreports, and all other records necessary and useful to de-termine the amount of backpay due and the rights of rein-statement under the terms of these recommendations.ORDER17Upon the basis of the foregoing findings of fact and con-clusions oflaw, and upon the entire record inthis case,Respondent Blackman-Uhler Chemical Division-Synal-loy Corporation, Spartanburg, South Carolina, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Threatening employees with harm or other reprisalsbecause of employee union activities.(b)Coercively interrogating employees about union ac-tivities.(c)Granting employees a wage increase in order to un-dermine employee support of International Molders & Al-liedWorkers Union, AFL-CIO-CLC, or any other labororganization.(d)Attributing the layoff of employees to employeeunion activities.(e)Discouragingmembership in the Union or in anyother labor organization by unlawfully discharging any ofits employees or in any other manner unlawfully discrimi-nating againstthem with respect to their hire, or tenure ofemployment, or any term or condition of employment.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guar-anteed them in Section7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer to employees Coggins, Pugh, Carnes, Dodkin,and Holcomb immediate and full reinstatement to theirformer jobs or, if their former jobs no longer exist, to sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make wholeemployees Coggins, Pugh, Carnes, Taylor, Dodkin, andHolcomb for any loss of earnings, in the manner set forthin this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c)Post at its offices and plant facilities in Spartanburg,South Carolina, copies of the attached notice marked "Ap-pendix." 18 Copies of said notice, on forms provided by theRegional Director for Region 11, after being duly signedby Respondent's authorized representative, shall be postedimmediately upon receipt thereof, in conspicuous places,including all places where notices to employees are cus-tomarily posted, and shall be maintained by it for a periodof 60 consecutive days. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(d)Notify the Regional Director for Region 11, in writ-ing,within 20 days from the date of this Decision whatsteps Respondent has taken to comply herewith.16 The record showsthat Taylorhas been reinstated by Respondent.17 In the event no exceptions are filed asprovided bySec. 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby the Board and becomeits findings,conclusions,and Order and objections thereto shall be deemedwaived for all purposesis In the event that the Board's Order is enforced by a Judgment of theUnited StatesCourt of Appeals, the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcing an Order ofthe National Labor Relations Board " BLACKMAN-UHLER CHEMICAL DIVISION63APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a hearing at which both sides had the opportunity topresent their evidence,the National Labor Relations Boardhas found that the Blackman-Uhler Chemical Division-Synalloy Corporation has violated the National Labor Re-lations Act and ordered us to post this notice. We thereforenotify you that:WE WILL NOT threaten our employees with harm orother reprisals because of employee union activities.WE WILL NOT coercively interrogate our employeesabout employee union activities.WE WILL NOT grant employees wage increases in or-der to undermine employee support of InternationalMolders&AlliedWorkers Union,AFL-CIO-CLC,or any other labor organization.WE WILL NOT attribute the layoff of our employees toemployee union activities.WE WILL NOT discourage membership in the Unionor in any other labor organization by unlawfully dis-charging any of our employees, or, in any other man-ner, unlawfully discriminating against them with re-spect to their hire or tenure of employment, or anyterm or condition of employment.WE WILL NOT, in any other manner, interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them in Section 7 of the Act.WE WILL offer employees Vivian Coggins, CarolynPugh, Lynn Carnes, Cynthia Dodkin, and CynthiaHolcomb immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and WEWILL make employees Vivian Coggins, Carolyn Pugh,Lynn Carnes, Brenda Taylor, Cynthia Dodkin, andCynthia Holcomb whole for any loss of earnings, withinterest at 6 percent per annum.BLACKMAN-UHLER CHEMICAL DIVISION-SYNALLOYCORPORATION